By the Court.
It is ordained by section 6, article XIII, of the constitution of Ohio, that “the general assembly shall provide for the organization of cities, and incorporated villages by general laws. ’ ’ The act passed by the general assembly, April 27, 1893, entitled, “An act to re-district certain cities of the fourth grade of the second class, ” is a law of a general nature, within the meaning of the first branch of section 26, article II of the constitution. Costello v. Wyoming, 49 Ohio St., 202.
At the time of its passage, the act could have no application to any city in Ohio of the fourth grade of the second class, except the city of Kenton. No other city in the state could come under the provisions of the act, through the aid of existing statutes, without additional legislation. State ex rel. v. City of Toledo, 48 Ohio St., 112. We discover no reason why cities of the fourth grade of the second class, because at the last federal census they had a population not less than five thousand five hundred and fifty, and not greater than five thousand five hundred and sixty, should require exclusive legislation; and a classification of such cities by themselves, upon such a basis, is, in our judgment, too restrictive, uncertain and illusory, to relieve the act from the constitutional infirmity of not being uniform in its operation throughout the state, but local and special in its character.

Judgment affirmed.